Citation Nr: 1420088	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  07-11 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for arthritis of the hips, claimed as secondary to in-service exposure to herbicides.

2. Entitlement to service connection for arthritis of the knees, claimed as secondary to in-service exposure to herbicides.

3. Entitlement to service connection for neuropathy of the hands, claimed as secondary to in-service exposure to herbicides.

4. Entitlement to service connection for claimed sleep apnea. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO. 

In November 2008, the Veteran testified at a hearing conducted by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a February 2009 decision, the Board denied the Veteran's claims.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated September 14, 2010, the Court vacated the Board's decision and remanded the case.  

The Veteran's claim was subsequently remanded by the Board for additional development of the record in February 2011. 

Four issues previously on appeal, service connection for hearing loss, tinnitus, an innocently acquired psychiatric disorder and ischemic heart disease, were granted in September 2011 and November 2013 rating decisions.  The Veteran has not disagreed with these decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The issues are therefore no longer in appellate status. 

The Veterans Law Judge who conducted the November 2008 hearing has since retired. Correspondence was sent to the Veteran in March 2014 inquiring whether he desired a new Board hearing in conjunction with this appeal. The Veteran responded in that same month that he would like to appear at a hearing before a Veterans law Judge at his local RO. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Veteran requested that he be scheduled for a hearing with the Board to be held at the RO before another Veterans Law Judge. The RO should undertake to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing with a Veterans Law Judge to be held at the RO in accordance with his request at the earliest possible opportunity.  The Veteran and his representative should be notified in timely fashion in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



